UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6475



In Re: KENNETH TRIBBLE,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                         (CA-97-184-5-3-MU)


Submitted:   June 5, 2001                  Decided:   June 26, 2001


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth Tribble, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Tribble petitions this court for a writ of mandamus

directing the district court to act upon his petition filed pursu-

ant to 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).   The district

court entered a final order on May 11, 2001, denying relief on

Tribble’s § 2254 petition. Accordingly, although we grant Tribble’s

motion for leave to proceed in forma pauperis, as amended, we deny

the mandamus petition as moot.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                 2